Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
Specification
The special statement, “the lid for cans can be made of transparent or intransparent material” is overly descriptive and unnecessary since the drawings are considered the best description in a design patent.  The statement that does not reflect what is shown in the drawings. The drawings show an opaque surface treatment. For clarity, the statement must be removed. 

Conclusion
The claimed design is patentable over the references cited.	
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213. A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-YEN THI NGUYEN whose telephone number is (571)270-0217.  The examiner can normally be reached on 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Eric Goodman can be reached on 571-272-4734. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

http://www.uspto.gov/patents/process/status/private_pair/index.jsp 
For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO-YEN T NGUYEN/Examiner, Art Unit 2919